UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 26, 2012 Date of Report (Date of earliest event reported) WSFS Financial Corporation (Exact name of registrant as specified in its charter) Delaware 0-16668 22-2866913 (State or other jurisdiction of incorporation) (SEC Commission File Number) (IRS Employer Identification Number) 500 Delaware Avenue, Wilmington, Delaware (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (302) 792-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act WSFS FINANCIAL CORPORATION Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders Three proposals were submitted to a vote of security holders at our Annual Stockholder’s Meeting held on April 26, 2012: Proposal Number 1: Election of Directors Proposal Number 2: Ratification of the Appointment of Independent Registered Public Accounting Firm Proposal Number 3: Advisory (non-binding) Vote on Executive Compensation Proposal Number 1: Election of Directors The Board of Directors nominated the following four persons for election: · Anat Bird, for a three-year term · William B. Chandler, for a three-year term · Jennifer W. Davis, for a three-year term · Donald W. Delson, for a three-year term All nominees proposed were elected. The votes cast for each nominee were as follows: For Withheld Broker Non-vote Anat Bird William B. Chandler Jennifer W. Davis Donald W. Delson Proposal Number 2:Ratification of the Appointment of Independent Registered Public Accounting Firm This proposal gave shareholders the opportunity to ratify our appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2012. This proposal was approved. The votes cast were as follows: For Against Abstain Broker Non-vote 0 Proposal Number 3:Advisory (non-binding) Vote on Executive Compensation We asked stockholders to vote on an advisory (non-binding) resolution to approve the compensation of our executives. This proposal was approved.The votes cast were as follows: For Against Abstain Broker Non-vote SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. WSFS FINANCIAL CORPORATION Date: April 30, 2012 By: /s/Stephen A. Fowle Stephen A. Fowle Executive Vice President and Chief Financial Officer
